Exhibit Copano Energy Investor PresentationNASDAQ: CPNO March Copano Energy 2 Disclaimer Statements made by representatives of Copano Energy, L.L.C. (“Copano”) during thispresentation will include “forward-looking statements,” as defined in the federal securities laws.All statements that address activities, events or developments that Copano expects, believes oranticipates will or may occur in the future are forward-looking statements. Underlying theseforward-looking statements are certain assumptions made by Copano’s management based ontheir experience and perception of historical trends, current conditions, expected futuredevelopments and other factors management believes are appropriate under the circumstances. Whether actual results and developments in the future will conform to Copano’s expectations issubject to a number of risks and uncertainties, many of which are beyond Copano’s control.Ifone or more of these risks or uncertainties materializes, or if underlying assumptions proveincorrect, then Copano’s actual results may differ materially from those implied or expressed byforward-looking statements made during this presentation. These risks and uncertainties includethe volatility of prices and market demand for natural gas and natural gas liquids; Copano’s abilityto complete any pending acquisitions and integrate any acquired assets or operations; Copano’sability to continue to obtain new sources of natural gas supply; the ability of key producers tocontinue to drill and successfully complete and attach new natural gas supplies; Copano’s abilityto retain key customers; the availability of local, intrastate and interstate transportation systemsand other facilities to transport natural gas and natural gas liquids; Copano’s ability to accesssources of liquidity when needed and to obtain additional financing, if necessary, on acceptableterms; the effectiveness of Copano’s hedging program; unanticipated environmental or otherliability; general economic conditions; the effects of government regulations and policies; andother financial, operational and legal risks and uncertainties detailed from time to time in the RiskFactors sections of Copano’s annual and quarterly reports filed with the Securities and ExchangeCommission. Copano undertakes no obligation to update any forward-looking statements, whether as a resultof new information or future events. Copano Energy 3 Introduction to Copano •Serves natural gas producers in three leading producingregions •Founded in 1992 - built through more than 45 acquisitionsand major capital projects Texas South Texas and North Texas Oklahoma Central and Eastern Oklahoma Rocky Mountains Wyoming’s Powder River Basin Copano Energy 4 Key Metrics •Service throughput volumes exceed 2,100,000 MMBtu per day of naturalgas(1) •6,400 miles of active natural gas gathering and transmission pipelines •7 natural gas processing plants with over 1 Bcf/d of combined processingcapacity(2) •Equity market cap: million(3) •Enterprise value: $1.5 billion(3) •Copano has outperformed its peer group since IPO with a total return of59%(3) compared to the Alerian MLP Total Return Index (AMZX) totalreturn of 7%(3), and the S&P 500 total return of -35%(3), over the sameperiod. (1)As of 4Q08.Includes unconsolidated affiliates. (2)Completion of St. Jo cryogenic processing plant to replace leased refrigeration plant expected to occur in 2Q09. (3)As of March 13, 2009. Copano Energy 5 Copano’s LLC Structure Characteristic Typical MLP Copano Energy TypicalCorporation Non-TaxableEntity Tax Shield onDistributions Tax Reporting General Partner IncentiveDistribution Rights Voting Rights Schedule K-1 Schedule K-1 Form Copano Energy 6 Agenda ThroughputVolume Outlook CommodityPrices andMarginSensitivities Capital Access Distribution Policyand Outlook Copano Energy •Total service throughput volumes grew 13% from 4Q07 -4Q08 –All three segments participated in year-over-year volumegrowth with double-digit growth for the Oklahoma and RockyMountains segments Total Volume Trends Note: Includes affiliates, net of intercompany volumes Copano Energy 8 •Rich gas (primarily Hunton de-watering play) –Drilling activity reduced pending increased liquids and naturalgas prices and reduced drilling costs –4 rigs running currently in the Hunton and 9 in other rich gasareas –High BTU gas, processing upgrade and low geologic riskenhance drilling economics, but activity remains subject tomarket forces –Modest increase in 1Q09 volumes vs. 4Q08 •Lean gas –Drilling activity reduced reflecting low natural gas prices andneed for lower drilling costs –4 rigs currently running –Modest increase in 1Q09 volumes vs. 4Q08 Oklahoma Volume Outlook Copano Energy 9 South Texas Volume Outlook •Volumes are flat to slightly down in 1Q09 vs. 4Q08 •South Texas niche areas remain strong •Pending acquisition of Transco McMullen lateral, if approvedby FERC, would significantly increase south Texas volumes. •Upper Gulf Coast intrastate service throughput remainsstrong Copano Energy 10 North Texas Volume Outlook •Drilling activity curtailed pending increased oil prices andlower drilling costs •1 rig running in gathering area •Several wells are awaiting completion and frac •Leading producer plans to resume drilling in June-Julytimeframe focusing on higher-performing “sweet spots” •Completion of St. Jo plant in 2Q09 may attract additionalvolumes •Leasing activities continues Copano Energy 11 Rocky Mountains Volume Outlook •Bighorn: –Two new projects to connect approximately 200 previouslydrilled wells –Timing of dewatering will drive volume levels –Development of extensive acreage dedication remains activebut will be driven by drilling economics •Fort Union: –Volumes have increased and should accelerate in 2009 basedon new well tie-ins following pipeline and amine treatingexpansion Copano Energy 12 Commodity Prices and MarginSensitivities CommodityPrices andMarginSensitivities Distribution Policyand Outlook Capital Access ThroughputVolume Outlook Copano Energy Oklahoma Commodity Prices 13 Copano Energy 14 Oklahoma Commercial Update •Fourth quarter –Total service throughput volumes: 261,000 MMBtu/d(1) –Unit margin: $0.77/MMBtu(2) –Increasing percentage of contract volumes (approximately 64%)contain fee-based components, including volumes subject tominimum margin provisions –Approximately 72% of contract volumes are directly correlated withNGL prices •Fourth quarter 2008: –54 days in full processing –38 days in partial ethane rejection(3) •First quarter 2009: –First 7 days in partial ethane rejection(3) –Full processing since January 8 (1)Excludes 8,195 MMBtu/d service throughput for Southern Dome, a majority-owned affiliate. (2)Refers to Oklahoma segment gross margin ($18.4 million) divided by Oklahoma service throughput volumes(261,000 MMBtu/d) for the period.See Appendix for reconciliation of Oklahoma segment gross margin. (3)Ethane rejection at Copano’s Paden plant is limited by nitrogen rejection facilities Copano Energy 15 Texas Commodity Prices Copano Energy 16 Texas Commercial Update •Fourth quarter –Total service throughput volumes: 679,000 MMBtu/d(1) –Unit margin: $0.31/MMBtu(2) –Approximately 90% of contract volumes have fee-based components,including volumes subject to minimum margin provisions –Approximately 87% of contract volumes directly correlated with NGLprices •Fourth quarter 2008: –34 days in full processing –14 days in ethane rejection –44 days in conditioning or partial recovery mode •First quarter 2009: –First 8 days in conditioning or partial recovery mode –Full processing since January 9 (1)Excludes 92,222 MMBtu/d service throughput for Webb Duval, a majority-owned affiliate. (2)Refers to Texas segment gross margin ($19.3 million) divided by Texas service throughput volumes (679,000MMBtu/d) for the period.See Appendix for reconciliation of Texas segment gross margin. Copano Energy 17 Rocky Mountains CommercialUpdate •Fourth Quarter –Total service throughput volumes: •Consolidated (producer services): 196,000 MMBtu/d •Unconsolidated affiliates: §Bighorn: 212,500
